Title: Enclosure I: Estimate of Receipts and Expenditures for 1801, 14 March 1801
From: Gallatin, Albert
To: Jefferson, Thomas



EnclosuresIEstimate of Receipts and Expenditures for 1801
  
Sketch &c.Expenses & Receipts of 1801


1. Interest & charges on public debt including repayt. on six p% &def stock
5,325,000.


2. Civil list, mint, military pensions, light houses, foreign intercourse,
900,000.


3. Expenses attending land tax & census
100,000.



4. Extraordy. expenses attending for. intercouse vizt.



    Protection of seamen
30,000
}529,500 appropd.



    Prize causes in England
64,000



    British Treaty
58,000



    Spanish do.
46,500



    Algiers & Barbary
256,000



    French prisoners
75,000



  But as all these items may, this year, be reduced, provided proper& immediate attention is paid to them, they may be estimated at
400,000.


5. Army & Indian Departments
1,400,000
}2,000,000 appd.



  Fortifications
200,000



  Cannon, arms, military stores
400,000



  The same observation as in last item—may be estimated at
1,600,000.


6. Naval establisht. vizt.

    




  2 large frigates & 4 smallest on war establisht. for 1 year
500,000
}1,630,000 


  The whole estabt. exclusively of contingencies on shore,marines, and building of ships, after deducting Insurgent& Pickering supposed to be lost is
2,120,000.




500,000 



   Deduct the six frigates retainedRemaining establisht.
1620 000 



By taking proper measures for promptly




recalling & disarming the ships not kept




in service, the expense for this year may




be estimated at ⅓ of this whole or

540,000


Expenses for laid up vessels        say

36,000


Contingencies on shore

37,000


Marine corps

167,000


Progressing with 74s—appd. 500,000, expend

300,000


Purchase of navy yards, progressing with that at the    Eastern branch,—no visible appropriation




Purchases of timber—appropriation of 98 expired but    to pay contracts say

50,000


Total Expenses


9,955,000 


7. Surplus applicable this year to paymt. of debt


2,400,000 





12,355,000 


Receipts



Impost. for 1800 was
9,080,932.73—say for 1801
8,500,000



   Internal
  809,000.
800,000



   Direct tax
  734,000
1,000,000



Postage, dividends on bank stock, certs, fines &c.
200,000



   Lands—very uncertain—say
300,000




Surplus in Treasury viztBalance on 1st Jany. 1801 was

2,557,000
}about 1,555,000 


Say that it is necessary to keepalways there about

1,000,000





12,355,000 


NB. The proceeds of the sales of vessels, about 300,000 dollars are not set down as part of the receipts, but allowed to cover contingencies, defalcations & mistakes—

